DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 11/30/2021, have been entered.
Applicant’s amendments caused withdrawal of the objection to claim 14
	Claims 1 and 14 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Wu et al. (CN 103694277) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 103694277 A, using previously provided translation for references).
With respect to claim 1, Wu discloses an organometallic compound according to Formula 1 (page 11) which is pictured below.

    PNG
    media_image1.png
    236
    474
    media_image1.png
    Greyscale

In this formula, M is iridium (paragraph 0016), R1 is a C4 (isobutyl) group (paragraph 0017, lines 1-2), R2 is a hydrogen atom (paragraph 0018, line 1), R3 and R5 are a C1 alkyl (methyl) group, and R4 is a hydrogen atom (paragraph 0019, line 1), m is 2 and the moiety represented by X-Y is an acetylacetonate ligand (paragraph 0030 and page 12), which is pictured below.

    PNG
    media_image2.png
    117
    136
    media_image2.png
    Greyscale

In this formula, A1 and A2 are a C1 alkyl (methyl) group and A3 is a hydrogen atom (paragraph 0030).
This forms the compound below.

    PNG
    media_image3.png
    254
    239
    media_image3.png
    Greyscale

This compound meets the requirements of the claims when R5 is represented by Formula 2, R14 and R15 are a methyl and ethyl group and form a C4 alkyl (isobutyl) group, R7, R9, R10, and R12 are C1 alkyl (methyl) groups, and all other R characters are hydrogen atoms.
Wu includes each element claimed, with the only difference between the claimed invention and Wu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an efficient and stable re light-emitting device which can be applied to an OLED device (paragraph 0103, lines 1-3), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Wu teaches the organometallic compound of claim 1, and R1 to R12 and R19
With respect to claim 3, Wu teaches the organometallic compound of claim 1 and R5 is a group represented by Formula 2.
With respect to claim 4, Wu teaches the organometallic compound of claim 1, and in condition 4, R5 is a group represented by Formula 2, and R1-R4 and R6 are hydrogen.
With respect to claim 5, Wu teaches the organometallic compound of claim 1, and R7 and R9 are an unsubstituted C1 alkyl group.
With respect to claim 6, Wu teaches the organometallic compound of claim 1, and R13 is a hydrogen atom.
With respect to claim 8, Wu teaches the organometallic compound of claim 1, and R14 and R15 in Formula 2 are different from each other.
With respect to claim 9, Wu teaches the organometallic compound of claim 1, and R13 is hydrogen, R14 and R15 are independently a methyl group and an ethyl group.
With respect to claim 10, Wu teaches the organometallic compound of claim 1, and R10 and R12 are each independently a group represented by Formula 3 when R16-R18 are hydrogen atoms.
With respect to claim 11, Wu teaches the organometallic compound of claim 1, and R10 and R12 in formula 1 are identical.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-11 above, and further in view of Xia et al. (US 2017/0244046 A1).
With respect to claim 7, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach that R13 in Formula 2 is a deuterated C1-C20 alkyl group.
Xia teaches light-emitting materials which comprise a partially deuterated side chain. Xia teaches that these side chains improve device lifetime compared to non-deuterated side chains (abstract).
When a partially deuterated side chain is used in place of the non-deuterated side chain of Wu, it forms the compound below.

    PNG
    media_image4.png
    343
    348
    media_image4.png
    Greyscale

This side chain meets the requirements of instant Formula 2 when R13 is a deuterium-containing C1 alkyl group, C14 is a C1 alkyl group, and C15 is a C2 alkyl group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the partially deuterated side chain of Xia in place of the non-deuterated side chain of Wu with a reasonable expectation of forming a compound which gives improved device lifetime, compared to the non-deuterated version.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-11 above, and further in view of Boudreault et al. (US 2016/0104848 A1).
With respect to claims 12 and 13, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach that R10 and R12 are different from each other.
Boudreault teaches metal complexes which are useful as phosphorescent emitters in organic light emitting devices (abstract)
Boudreault gives an example of an acetylacetonate ancillary ligand, LB10 (page 7) which is pictured below.

    PNG
    media_image5.png
    132
    216
    media_image5.png
    Greyscale

This ancillary ligand reads on the instant claims when R10 is a C5 alkyl group (cyclopentyl), R11 is a hydrogen atom, and R12 is a C1 alkyl (methyl) group.
Boudreault is effective in demonstrating that these types of acetylacetonate ancillary ligands which have different substituents at locations analogous to instant R10 and R12 and which feature a cycloalkyl group at one of R10-R12 were known in the art and actively being used prior to the effective filing date of the claimed invention.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an acetylacetonate ligand wherein positions analogous to R10 and R12 are different from each other, and wherein R10- is a C5 cycloalkyl group, .

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-11 above.
With respect to claim 14, Wu teaches the organometallic compound of claim 1, as discussed above. A person of ordinary skill in the art would recognize that Compound (18), pictured and discussed above, was formed from Formula I (page 11), which is pictured below.

    PNG
    media_image6.png
    177
    383
    media_image6.png
    Greyscale

Instead of the methyl group in Compound (18), Wu teaches that R1 can also be an aromatic ring of 6 (paragraph 15, lines 1-3).
It would also be obvious to a person of ordinary skill that the bidentate auxiliary ligand (O-O, acetylacetonate) ligand is formed from the formula below (page 12)

    PNG
    media_image7.png
    99
    115
    media_image7.png
    Greyscale

Instead of the methyl group in Compound (18), Wu teaches that, A1 and A2
This forms the compound below.

    PNG
    media_image8.png
    347
    458
    media_image8.png
    Greyscale

This compound is identical to Compound 9 of the instant claim.
Wu includes each element claimed, with the only difference between the claimed invention and Wu being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which improved luminous efficiency and decreases aggregation of luminescent molecules (paragraph 113, lines 6-8), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 15-17, Wu teaches an organic light emitting device comprising a cathode, an anode, and a light emitting layer wherein the light emitting layer contains the inventive compound (paragraph 98) and the device further comprises a hole injection layer between the anode and the emission layer and an electron injection layer between the emission layer and the cathode (paragraph 267 and Figure 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in the emitting layer of an electroluminescent device with the claimed structure as this device structure and application of an organometallic compound is taught by Wu.
With respect to claim 18, Wu teaches the organic light-emitting device of claim 17, and the compound emits red light (paragraph 133, line 1).
With respect to claim 19, Wu teaches the organic light-emitting device of claim 17, and the emission layer comprises a host and the amount of host is greater than the amount of the organometallic compound in the emission layer (the luminescent molecule is doped into a host material at a concentration of 0.2-20%, paragraph 113, lines 6-10).
It would have been obvious to a person of ordinary skill prior to the effective filing date of the claimed invention to use the organometallic compound of Wu in an emission layer which comprises a larger amount of host than organometallic compound as Wu teaches this improves luminous efficiency by decreasing aggregation of luminescent molecules (paragraph 113, lines 7-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 103694277 A, using the attached translation for references) as applied to claims 1-6 and 8-11 above, and further in view of Igarashi et al. (US 2001/0019782 A1).
With respect to claim 20, Wu teaches the organometallic compound of claim 1, as discussed above. However, Wu does not teach a diagnostic composition comprising the organometallic compound of claim 1.
Igarashi teaches a red light emitting iridium complex for use in light emitting devices (abstract, title). Igarashi teaches there is a growing demand for fluorescent materials in fluorescent medicine for medical diagnosis and the invention seeks to provide a light-emitting material which can be used in various fields (paragraph 0009 and 0011). It is noted that one such embodiment of Igarashi includes an isoquinoline ligand (Formula 23, page 3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the light emitting organometallic complex of Wu in a diagnostic composition as Igarashi teaches this is a known application for light-emitting materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/426,438 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. In particular, note the isoalkyl limitations of R11 in claim 7 of ‘438 and embodiments such as compounds 67-70 of claim 15 of ‘438
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786